Citation Nr: 0329963	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 919A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.

3.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel




INTRODUCTION

The veteran served honorably on active duty from September 
1975 to June 17, 1981.  He also served from June 18, 1981, to 
December 1987, under other than honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Winston-Salem, North Carolina regional office (RO).  

The Board notes that the veteran was scheduled for a hearing 
before the Board in Washington, D.C. in July 2003; however, 
he failed to report to the hearing without explanation and 
has not requested that the hearing be rescheduled.  
Therefore, his request for a hearing before the Board is 
considered withdrawn.  .


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claims.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to each of the veteran's claims, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claims. 

With respect to the claim for service connection for PTSD, a 
review of the claims file reveals evidence that the veteran 
has been diagnosed as having PTSD.  Specifically, private 
treatment records dated from 1992 to 1993 reflect a diagnosis 
of PTSD.

The veteran's service personnel records do not indicate any 
awards or decorations denoting participation in combat.  The 
veteran's military occupational specialty was heavy vehicle 
driver and motor transport operator.  His foreign service 
included service in Germany and Korea.  The veteran has 
described stressful events from his service, to include: 
being traumatized by demolition and airborne jumps; serving 
in the Korean DMZ; and being hit by a truck in 1982. 

The Board notes that the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), formerly the U.S. Army 
and Joint Services Environmental Support Group (ESG), has not 
been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard; before this, however, the RO should request a 
comprehensive statement from the veteran containing as much 
detail as possible regarding each of the alleged stressors.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993).

Furthermore, with respect to the veteran's claims for service 
connection for PTSD, psychiatric disability other than PTSD 
and alcoholism, the post-service medical evidence show 
treatment for PTSD, schizophrenia, depressive disorder and 
alcoholism.  The Board notes that the veteran has not 
undergone a VA medical examination specifically for the 
purpose of determining the etiology of these disabilities.  
For this reason, VA examination is necessary.  See 38 
U.S.C.A. § 5103A (West 2002).

Finally, a review of the claims folder shows that an April 
1989 administrative decision found that the character of the 
veteran's discharge from his June 18, 1981, to December 1987 
term of service constitutes a bar to Department of Veterans 
Affairs (VA) benefits.  In a July 2003 informal hearing 
presentation, the veteran's representative argued that the 
veteran never received notice of this administrative 
decision, as it was sent to the wrong address.  After 
reviewing the claims file, the Board agrees and will treat 
the representative's July 2003 statement as a notice of 
disagreement for the issue of whether the character of the 
veteran's discharge from his June 18, 1981, to December 1987 
term of service constitutes a bar to VA benefits.

The veteran has not been provided a statement of the case in 
response to this issue.  The United States Court of Appeals 
for Veterans Claims has held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).   

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  With respect to the service 
connection issues on appeal, the RO 
should send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
In particular, the RO should request the 
veteran to provide as much detailed 
information as possible concerning the 
circumstances of his alleged stressors, 
to include the dates, places, and 
identifying information concerning any 
other individuals involved in the events, 
including their full names, rank, units 
of assignment, or any other identifying 
detail.  The veteran should be informed 
that any evidence and information 
submitted in response to the letter must 
be received within one year of the date 
of the RO's letter and that he should 
inform the RO if he desires to waive the 
one-year period for response.

2.  The RO should also send the veteran a 
VCAA letter in response to his claim that 
the character of his discharge in 
December 1987 should not constitute a bar 
to VA benefits.  In addition, to 
informing him of the pertinent legal 
criteria, the RO should request him to 
provide a comprehensive statement of the 
circumstances underlying his absences 
without leave (AWOL) during his period of 
active service from June 18, 1981, to 
December 1987.  The RO should also 
request the veteran to submit statements 
from family and other persons who may 
verify his assertions.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

3.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence. 

4.  In addition, the RO should forward 
the pertinent stressor information of 
record (including copies of the veteran's 
service personnel records and a listing 
of alleged stressors) to the USASCRUR 
(formerly the ESG) and request that that 
organization attempt to verify the 
claimed stressors. 

5.  Then, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination by a psychiatrist to 
determine the etiology of any currently 
present psychiatric disorders.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner. 

The examination and the report thereof 
should be in accordance with DSM-IV.  
Following examination of the veteran, 
review of his pertinent medical history, 
and with consideration of sound medical 
principles, the examiner should identify 
all currently present acquired 
psychiatric disorders.  

a.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) upon which the 
diagnosis is based.  

b.  With respect to each additional 
acquired psychiatric disorder found 
to be present, if any, the examiner 
should provide an opinion, based 
upon the examination results and a 
review of all pertinent material in 
the claims file, as to whether it is 
at least as likely as not that the 
disorder is etiologically related to 
the veteran's period of active 
service from September 1975 to June 
1981.  The examiner should also 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to the veteran's period of 
active service from June 1981 to 
December 1987. 

c.  If alcoholism is diagnosed, the 
examiner should provide an opinion, 
based upon the examination results 
and a review of all pertinent 
material in the claims file, as to 
whether it is at least as likely as 
not that the disorder is 
etiologically related to any 
currently diagnosed psychiatric 
disability.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

6.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of whether the 
character of the veteran's discharge from 
his June 18, 1981 to December 1987 term 
of service constitutes a bar to VA 
benefits.  If the claim is not granted to 
the veteran's satisfaction, he should be 
provided a statement of the case and 
informed of the requirements to perfect 
his appeal.

7.  The RO should also readjudicate the 
issues of entitlement to service 
connection for PTSD, psychiatric 
disability other than PTSD and alcoholism 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
the appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




